Title: To Benjamin Franklin from the Chevalier de Kéralio, 14 March 1780
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


Monsieur.
à L’Ecole Rle. mre. Le 14e. mars, 1780.
En ma qualité de Secretaire intime de notre céleste amie, j’ai l’honneur de vous rappeller de sa part la promesse que vous Lui avés faite de Lui procurer pour ses enfants des Lettres de crédit sur la nouvelle angleterre. Dans ce cas elle desireroit une Lettre de 24,000 l.t. pour chacun d’eux; elle en a déja Sur Les isles; mais ou je suis bien trompé, ou L’Escadre de Brest n’ira point dans ces parages.
Notre bonne amie vous prie encore, Monsieur, de lui assigner un jour pour venir diner avec elle.
J’ai eu aujourd’hui des nouvelles de Brest en date du 8e. On a ajouté à L’Escadre Le césar de 74 et L’ardent de 64; il ÿ a eu aussi ordre d’armer plusieurs fluttes de la marine royale qui valent mieux que des batiments de transport.
Une Lettre de cadix du 17e fev. dit qu’il falloit encore 7 à 8 jours aux Espagnols, avant de pouvoir sortir. Festinant lenté.
Rendés toujours justice, je vous en supplie, à la Tendre Vénération avec laquelle je suis, Monsieur Votre très humble et très obéissant serviteur.
Le CHR. De Keralio
 
Notation: Keralio—Mars 14.80
